Title: To James Madison from George Joy, 28 January 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 28th. Jany. 1808

The News of the Embargo reached us three days ago.  A Measure more appropriate to the times could not have been devised; accordingly, I find the temperate and well informed Americans here approving tho’ they lose largely by it.  The Exposé which accompanies the Decree ought to convince every Man of it’s wisdom and necessity; yet Such is the Bias of particular Politics, that I find many here treatg. it as a measure of partial hostility to this Country.  This opinion may be expected to give way in a degree, to discussion and Sober Reflection; and I cannot but flatter myself that the Expectations entertained that any Serious or efficacious resistance will be given to it in America, will be disappointed.  Privations must follow, no doubt, and the indulgencies to which a State of commercial prosperity have led of late, may increase the Reluctance with which they are Submitted to.  I am no advocate for a rigid Abstinence from the Commodities of Life.  If Epamonidas or Phocion were to Spring up at this time; when the Doctrine of the ruling Passion, and the Advantages of the division of Labor are so well understood, we Should not find one of them hewing wood and drawing water, nor the other confined to his house while his only Cloak was gone to the Washerwoman; but if we are not prepared to Sacrifice the Luxuries, or even the Elegancies of Life, to the vital Interest of the Country, then is republican Virtue no better Safeguard, to Say the most of it, than monarchical honor.
I certainly wish the earliest possible Reversion to the State of things under which the Country was flourishing; but I am not afraid of any deterioration, from the measure now adopted, tho’ it Should continue for Years.  On the contrary, tho’ the Progress might not be so rapid, I have little doubt that the Country would even grow to greatness, like the Trees of her Wilderness, in the midst of Silence and Retreat.  I am afraid the Penalties proposed are not quite equal to their proper object of preventing a breach.  I dont know that I should have made this Remark myself, but I find Calculators here Speculating on the advantage of buying Flour at ,$3 Pr Bll, forfeiting 6, and vending it in old Ships, reduced in their value by the Embargo itself, to produce in the West Indies to the tune of 20 or 30.  I fondly hope there are not many of our Countrymen base enough to attempt this Evasion of the Intention of the Govt: but the fewer, if any, the greater the necessity for restraining them from measures contravening the general Interest, and wronging the more honorable trader, by anticipating a Market, which, when the Restriction is removed, Should be opened to all at once.  Penalties are made for those, be they many or few, whose Consciences are circumscribed by the penal Laws only; and without being excessive they should be Sufficient to discourage the Attempt to infringe upon them.  A good Addition to the others would be to hold the Bondsmen responsible for any Amot. for which the Cargoes Should be proved on any future day to have Sold.  This would not partake of the nature of excessive punishment, the Addition to the usual penalty being only the disgorging of the Wages of Iniquity, without which the delinquent might be a Gainer, tho’ the usual penalty were inflicted.  I fell into a Company last Saturday where a Subject was discussed in which you were party and the substance of which I feel it incumbent upon me to relate as I may upon a former occasion tho’ very innocently have led you into error.  Without turning to copies I remember to have informed you that when the question of the next Presidency was agitated Mr. Monroe had said he wou’d sooner be a Constable than oppose you.  I mentioned this in the utmost confidence not only from every appearence of friendship & cordiality on the part of Mr. Monroe but because it had been related by a Mr Cooper, or Cowper, from Virginia in a very plain tale one evening after having visited Mr. Monroe in the morning and given as his very words.  Indeed his language must have been to this effect for here is a Mr. Tudor who tells me now that Mr. M. said as much to him many months ago, namely that he had never given the least encouragement to anyone to think that he wou’d stand for the Presidency, nor written a line to any of his most intimate friends in America on the subject.
But I found in the conversation, to which I refer, not only an idea of opposition to your pretensions but some evidence of discontent on the part of Mr. M. particularly to the appointment of Mr. Pinkney which he considered as disparaging his talents, and as having been recommended by you to the President for that purpose.  This came forth from Mr. Rennolds, a particular friend of Mr. Monroe; and as we were some twelve of us, cheifly if not all Americans, it produced a discussion of pretensions and probabilities.  There was not more than one, or two at most that considered the Talents of Mr. Monroe as giving any comparative claim to the choice and they rather from hearsay, asking was he not thus and thus?  For temper, disposition, and patriotism, no one denied him an equal title.  It was new and matter of some surprise to me that he meant to propose himself at all.  Capable of forming a sound and correct judgement I always conceived him; but wanting the faculty to develope his ideas in that perspicuous style, either verbally or on paper, which is most useful in diplomatic negotiations; and with a genius that never appeared to have been exercised on the track of invention.  Such a man, I observed, might make a better King of England, where everything wou’d be prepared to his hands, than President of the U. S. who’s duty it was to originate, on many occasions, the measures to be prepounded to the Govermt. when Rennolds retired I was told by a particular friend of his (who’s opinion however was with me) that he was sure he wou’d not sleep all night from what I had said.  But I found on repeating the question of pretensions when the absence of his particular friend rendered it less indelicate for my friend Murdoch (the master of the feast) and others to express their sentiments unreservedly, that in fact there was no question about it.  This is an ungracious task which I find imposed upon me by what I have previously written.  I hope I have not led you into any error thereby; and can only say, if I have, it was not in my power to correct it before.  I should have added there was a regret expressed that you had not been in Europe: a regret in which I could not fail to join, not so much on political account, (for tho’ desirable in this view a great deal may be seen in your situation as Sancho says "dry shod at home",) but on account of your health, which I wrote you Years ago I had no doubt would be improved by it.  There is something in the change of climate that does more for a Man at a certain time of life than all the Doctors in all the Kingdoms of the Earth, but as there is now little chance of your crossing the Atlantic, I wish you all health and happiness at home and rest very truly Dear Sir, Your friend & Servt:

Geo: Joy

